DETAILED ACTION
Claims 8-16, 18, 24-34 & 36-43 are pending as amended on 11/23/21,
claim 41 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment & RCE filed on November 23, 2021.  Claims 8, 10-12 & 30 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 40-43 have been added.  Claim 41 has been withdrawn as being drawn to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-16, 26, 28, 30-34, 38-40 & 42-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watanabe et al., US 8,490,434.
With regard to claims 8-10, 30-32, 34 & 42, Watanabe teaches a conventional method for making a VIG unit which comprises providing first/second glass substrates (1/2) with a glass frit perimeter seal (7/8) comprising laser absorbent material therebetween, and irradiating the seal material with dual-beam laser energy (9A/B) to create localized temperature increases, thus selectively melting/sealing said frit without heating the entire assembly, wherein a hermetic seal is created and an interior cavity may also be evacuated in the usual manner and/or house an electronic component (throughout, e.g. abstract, [Col. 2, 46 – Col. 4, 17, Col. 20, 30-40 & FIGS. 1-25]).  In this conventional type of process, a large “temperature gradient” between a heated, laser-absorbing seal material & an unheated glass pane is created, such that heating to “thermal equilibrium” across the assembly is not required for sealing - yielding a quality seal without having to heat the entire unit and without affecting any sensitive components therein.
With regard to claims 11-12, the aforementioned practice of manufacturing evacuated VIG units necessarily comprises an application of pressure to the assembly during pumping out of the interior cavity.
With regard to claims 13-14 (and 38-39), the prior art also teaches conventional thermal/spatial sensors & controls for modifying laser positioning/power in a controlled feedback loop [Col. 3, 27-48 & Col. 16, 27-32].
With regard to claims 15-16, the prior art also teaches claimed common types of lasers [Col. 9, 28-32] (pulsed and/or continuous being implied as the only two options).
With regard to claim 26, irradiation through a substrate is also taught [FIG. 1(c)].
With regard to claim 28 (and 40), again, absent any references to performing the methods of the prior art in any sort of non-air/non-ambient environment, these limitations are understood to be met herein – wherein one can advantageously laser seal a VIG unit without heating the entire assembly in a known manner [Col. 2, 46-51].
With regard to claim 33, the electronic component may be a conventional organic light emitter or the like (e.g. [Col. 5, 45 – Col. 6, 4]).
With regard to claim 43, the prior art also teaches heating the sealing material to 213-480 deg. C over its softening point [Col. 3, 1-4], thus meeting the claimed gradient between this heated seal and the unheated glass panes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 24-25, 27, 29 & 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al., US 8,490,434.
With regard to claim 18, the teachings of Watanabe have been detailed above, and while this reference does not expressly disclose a desired speed for translating its moving laser beams around the seal, determining an optimal speed for said translation via routine experimentation would have required only ordinary skill in this art (and would naturally depend on accompanying work size, laser power settings, etc).
With regard to claim 24, Watanabe also teaches using common metal oxide laser absorbers for its frit seal [Col. 8, 8-11], wherein applying these either before, during or after the remainder of the seal material would each have been obvious, as these represent the only possibilities for depositing such material to a laser absorbing perimeter seal region of the assembly.
With regard to claim 25 (and 36), Watanabe also references the known practice of laser annealing a sealing frit [Col. 2, 9-23], wherein including the well-known process of glass annealing for its well-known inherent stress-relieving benefit would have been prima facie obvious for one of ordinary skill in this art at the time of Applicants’ invention.
With regard to claim 27, it would have been prima facie obvious to provide the laser irradiation of the prior art from either above, below, or to a side of the assembly, as these represent the only possibilities for irradiating the seal material.
With regard to claim 29 (and 37), as with annealing above, it would also have been prima facie obvious for one of ordinary skill in this art to include a heat sink against the irradiated assembly for its inherent stress-relieving benefit if desired.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed September 8, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are unpersuasive/moot in light of the new grounds of rejection.  The practice of melting the perimeter sealing frit of a VIG assembly via localized laser irradiation that does not require overall heating of the entire assembly in a furnace was well-known at the time of the instant application, as shown for example by Watanabe (as well as the previously cited Prest, Becken, Spencer, Strines, Matsumoto, etc).  In this conventional type of process, heating to “thermal equilibrium” across the assembly is not required for sealing & a “temperature gradient” between a heated, laser-absorbing seal material and an unheated glass pane is created, thus making a quality seal without heating the entire unit or affecting sensitive components therein.  Therefore the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  If Applicants believe a particular feature of their disclosed laser-sealing process to be novel & non-obvious over the prior art, it is recommended that it be explicitly set forth in the claim language in a clear & definite manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745